Case: 18-60164      Document: 00514800962         Page: 1    Date Filed: 01/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 18-60164
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   January 18, 2019
                                                                       Lyle W. Cayce
LUIS ANTONIO AMARO-GRIMALDO,                                                Clerk


                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 143 490


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luis Antonio Amaro-Grimaldo, who was ordered removed to his native
country of Mexico, petitions for review of a decision of the Board of Immigration
Appeals (BIA) dismissing his appeal of an order by an immigration judge (IJ)
denying his application for withholding of removal.                He argues that his
application should have been granted because, as a member of a particular
social group, namely, family members of gang members who are subject to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60164      Document: 00514800962          Page: 2   Date Filed: 01/18/2019


                                     18-60164

gang retribution, he was threatened in Mexico and will more likely than not
face threats if removed to Mexico. The sole evidence of a threat he presented
was a threat against his father because one of Amaro-Grimaldo’s brothers stole
money but did not turn it over to a gang or a cartel as expected.
        The BIA reasoned, as the IJ had, that even if a particular social group
such as Amaro-Grimaldo claimed did in fact exist, there was no evidence that
his family relationship was a central reason for the threat he described or any
possible future threat. That is, the BIA concluded that Amaro-Grimaldo failed
to carry his burden of establishing a nexus between his claimed social group
and his claimed fear. See Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir.
2018); Tamara-Gomez v. Gonzales, 447 F.3d 343, 349 (5th Cir. 2006). In the
BIA’s view, Amaro-Grimaldo failed to show that the harm he claimed to fear
was not the result of criminal violence conducted solely for pecuniary gain. Our
review of the administrative finding that Amaro-Grimaldo is not eligible for
withholding of removal is under the substantial evidence standard, which
means that we may not grant the petition for review unless we determine that
the evidence not only supports, but compels, a contrary conclusion. See Chen
v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
        An alien may not be removed to a country in which his “life or freedom
would     be   threatened . . . because   of   [his]    race,    religion,   nationality,
membership in a particular social group, or political opinion.”                8 U.S.C.
§ 1231(b)(3)(A); see 8 U.S.C. § 1101(a)(3). If past persecution based on such a
nexus is demonstrated, future persecution on the same basis “shall be
presumed,” but the presumption may be rebutted. 8 C.F.R. § 208.16(b)(1)(i).
Absent past persecution, the alien may be granted withholding of removal if
he establishes “that it is more likely than not that” he would be persecuted
based on a statutorily protected ground, except in circumstances not pertinent



                                          2
    Case: 18-60164     Document: 00514800962     Page: 3   Date Filed: 01/18/2019


                                    18-60164

to the instant case. § 208.16(b)(2); see Chen, 470 F.3d at 1138; see also Revencu,
895 F.3d at 402.
      No logical reason exists “to suppose that those who” threatened Amaro-
Grimaldo’s father to reap the benefit of another son’s criminal activity “also
[did] so out of hatred for a family.” Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
(5th Cir. 2015); see Revencu, 895 F.3d at 403; Abdel-Masieh v. INS, 73 F.3d
579, 583 (5th Cir. 1996). In that regard, the record does not reveal that any
harm has been visited on members of Amaro-Grimaldo’s family who have
remained in Mexico.
      Amaro-Grimaldo fails to “set forth evidence so compelling that no
reasonable factfinder could fail to find the nexus requirement fulfilled.”
Revencu, 895 F.3d at 404 (internal quotation marks and citation omitted); see
Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir. 2012); Chen, 470
F.3d at 1134, 1138. And he has abandoned, by failing to brief it, any claim
under the Convention Against Torture. See Chambers v. Mukasey, 520 F.3d
445, 448 n.1 (5th Cir. 2008). Consequently, the petition for review is DENIED.




                                        3